441 F.2d 659
Stanley V. TUCKER, Plaintiff and Appellant,v.JUSTICES OF the SUPREME COURT OF the STATE OF CALIFORNIA, Appellees.
No. 24625.
United States Court of Appeals, Ninth Circuit.
May 14, 1971.

Stanley V. Tucker, in pro. per.
Evelle J. Younger, Cal.  Atty. Gen., Victor D. Sonenber, Deputy Atty. Gen., San Francisco, Cal., for appellees.
Before CHAMBERS, Circuit Judge, MADDEN, Judge of the United States Court of Claims, and DUNIWAY, Circuit Judge.
PER CURIAM:


1
The order of dismissal of plaintiff-appellant's civil rights complaint is affirmed.


2
Tucker failed to timely petition the Supreme Court of California for a hearing.  At least, that is the implication of that court's failure to accept the petition for filing.


3
We find no federal jurisdiction or federal question.  Dismissal in the district court was proper.